Citation Nr: 1544017	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  13-08 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

The Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 







INTRODUCTION

The Veteran, who is the appellant in this claim, served honorably on active duty from November 1965 to November 1967.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2010 rating decision from the Department of Veteran's Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to TDIU.

In the July 2015 informal hearing presentation (IHP), the representative refers tangentially to the Veteran's service-connected posttraumatic stress disorder (PTSD).  It is not clear from the evidence of record, or the representative's statement in the IHP, whether the Veteran intends to file a new claim for an increased rating for PTSD.  The Agency of Original Jurisdiction (AOJ) should seek clarification from the Veteran as to whether he wishes to file a claim for an increased rating for PTSD. The appeal is REMANDED to the AOJ. 


REMAND

TDIU

In the October 2013 substantive appeal (on a VA Form 9), the Veteran requested a Board hearing at a local VA office.  Additionally, in an October 2013 correspondence from the representative reflects that the Veteran had elected a videoconference Board hearing at the St. Petersburg RO.  As the Veteran has requested a Board videoconference hearing, and no hearing has yet to be carried out, a remand is necessary to afford the Veteran a Board videoconference hearing.  


Accordingly, the issue of TDIU is REMANDED for the following action:

Schedule a videoconference hearing before the Board.  Once the hearing is conducted, or in the event the Veteran cancels the hearing request or otherwise fails to report for the hearing, the case should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



